DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.

Status of Rejections
All previous rejections are withdrawn.
New grounds of rejection are presented.

Claims 1, 2, 4-6, 8-12, 14-16, 18, 20, and 22-26 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 6, 8-11, 14, 16, 18, 20, 22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (WO 2008/132590 A2). 

Claim 1: Ngyuen discloses an electrolyzer electrode for electrolytically producing aluminum from aluminum oxide dissolved in molten electrolyte (see e.g. abstract of Nguyen), the electrolyzer electrode consisting of 
an electrode base and 
a surface coating applied to the electrode base (see e.g. page 3, lines 5-17 of Nguyen); 
wherein the surface coating is based on or made from refractory ceramics (see e.g. page 3, lines 5-17 of Nguyen); and 
wherein the electrode base consists of 
a composite material containing refractory ceramics (see e.g. page 4, lines 8-13 of Nguyen) and 
at least one metal having a melting temperature exceeding 1000 oC (tungsten or molybdenum, see e.g. page 3, lines 31-34 of Nguyen), which form refractory intermetallic compounds upon interaction with aluminum (see e.g. page 4, lines 14-17 of Nguyen) and 
wherein the refractory ceramics included in the composite material of the electrode base and the refractory ceramics in the surface coating are selected from the group consisting of borides and carbides of tungsten (see e.g. page 4, lines 8-13 of 

Nguyen does not explicitly teach that the base contains 5% to less than 90% by mass of the refractory ceramic. However, Nguyen teaches the base is 50-100% metal (see e.g. page 3 of 31-34 of Nguyen) and 0.1-20% carbon for forming the refractory ceramic (see e.g. page, lines 3-13 of Nguyen). This range overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 4: The limitation claiming “the borides and carbides of titanium, zirconium, niobium, tantalum, tungsten, molybdenum, and boron carbides are formed into the composite material of the electrode base during an electrode production process by adding boron and carbon into a metal or an alloy” is a product-by-process limitation. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Nguyen discloses all the structure of claim 4 and renders this limitation obvious. 

Claim 6: Ngyuen discloses that the surface coating applied to the electrode base comprises refractory ceramics in an amount of more than 90% by mass (Nguyen teaches the surface coating can just be refractory ceramics, see e.g. page 4, lines 25-39 of Nguyen). 

Claim 8: The limitation claiming “wherein it is a cathode or a cathode part of a bipolar electrode” is an intended use/function for the cathode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Nguyen teaches all the required structure of claim 8 and would be capable of being used as a part of a bipolar electrode. 

Claim 22: Ngyuen discloses that the electrode base consists of a composite material containing 

at least one metal having a melting temperature exceeding 1000 oC (tungsten or molybdenum, see e.g. page 3, lines 31-34 of Nguyen), which form refractory intermetallic compounds upon interaction with aluminum (see e.g. page 4, lines 14-17 of Nguyen)

Nguyen does not explicitly teach that the base contains 5% to less than 20% by mass of the refractory ceramic. However, Nguyen teaches the base is 50-100% metal (see e.g. page 3 of 31-34 of Nguyen) and 0.1-20% carbon for forming the refractory ceramic (see e.g. page, lines 3-13 of Nguyen). This range overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 9: Ngyuen discloses an electrolyzer electrode for electrolytically producing aluminum from an aluminum oxide dissolved in molten electrolyte (see e.g. abstract of Nguyen), the electrolyzer electrode consisting of: 
an electrode base (steel shell, see e.g. page 1, lines 12-15 of Nguyen), 
an intermediate layer applied to the electrode base (see e.g. page 3, lines 5-17 of Nguyen), and 
a surface coating applied to the intermediate layer (see e.g. page 3, lines 5-17 of Nguyen); 

wherein the intermediate layer consists of 
a composite material refractory ceramics (see e.g. page 4, lines 8-13 of Nguyen) and 
at least one metal having a melting temperature exceeding 1000 oC (tungsten or molybdenum, see e.g. page 3, lines 31-34 of Nguyen), which form refractory intermetallic compounds upon interaction with aluminum (see e.g. page 4, lines 14-17 of Nguyen,
wherein the surface coating is based on or made from refractory ceramics; and wherein the refractory ceramics in the composite material of the intermediate layer and the refractory ceramics in the surface coating are selected from the group consisting of borides and carbides of tungsten (see e.g. page 4, lines 8-13 of Nguyen)  titanium, zirconium, niobium, tantalum, and molybdenum (see e.g. page 4, lines 25-35 of Nguyen).

Nguyen does not explicitly teach that the base contains 5% to less than 90% by mass of the refractory ceramic. However, Nguyen teaches the base is 50-100% metal (see e.g. page 3 of 31-34 of Nguyen) and 0.1-20% carbon for forming the refractory ceramic (see e.g. page, lines 3-13 of Nguyen). This range overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 

Claim 10: This claim only limits an optional limitation from claim 9 and does not make the metal alloy required. MPEP § 2143.03 states ‘Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).’ Nguyen disclosed the metal for the base and renders this claim obvious. 

Claim 11: Nguyen does not explicitly teach that the base material is heat-resistant and fire-resistant steel. However, a person having ordinary skill in the art at the time of filing would recognize that the conditions within the aluminum electrolyzer are harsh and any materials used within them should be able to withstand the operating temperature of 1200 C. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to choose steel that is capable of withstanding the conditions of the cell. 

Claim 14: The limitation claiming “the borides and carbides of titanium, zirconium, niobium, tantalum, tungsten, molybdenum, and boron carbides are formed into the composite material of the electrode base during an electrode production process by 

Claim 16: Nguyen discloses that for the intermediate layer, the content of refractory ceramics increases across the layer thickness from the electrode base towards the surface coating (see e.g. page 4, lines 3-20 of Nguyen). 

Claim 18: Nguyen discloses that the cumulative thickness of the intermediate layer and surface coating is at least 1 mm (see e.g. claim 9 of Nguyen). MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 20: The limitation claiming “wherein it is a cathode or a cathode part of a bipolar electrode” is an intended use/function for the cathode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Nguyen teaches all the required structure of claim 8 and would be capable of being used as a part of a bipolar electrode. 

Claim 26: Ngyuen discloses that the electrode base consists of a composite material containing 
refractory ceramics (see e.g. page 4, lines 8-13 of Nguyen) and 
at least one metal having a melting temperature exceeding 1000 oC (tungsten or molybdenum, see e.g. page 3, lines 31-34 of Nguyen), which form refractory intermetallic compounds upon interaction with aluminum (see e.g. page 4, lines 14-17 of Nguyen)

Nguyen does not explicitly teach that the base contains 5% to less than 20% by mass of the refractory ceramic. However, Nguyen teaches the base is 50-100% metal (see e.g. page 3 of 31-34 of Nguyen) and 0.1-20% carbon for forming the refractory ceramic (see 

Claim 24: Ngyuen discloses an electrolyzer electrode for electrolytically producing aluminum from aluminum oxide dissolved in molten electrolyte (see e.g. abstract of Nguyen), the electrolyzer electrode consisting of: 
an electrode base (see e.g. page 3, lines 5-17 of Nguyen) and 
a surface coating applied to the electrode base (see e.g. page 3, lines 5-17 of Nguyen); 
wherein the surface coating is based on or made from refractory ceramics (see e.g. page 3, lines 5-17 of Nguyen); and 
wherein the electrode base consists of a composite material containing refractory ceramics (see e.g. page 4, lines 8-13 of Nguyen), 
carbon saturated into one or more surfaces of the electrode base by carburization (see e.g. page 7, lines 24-29 of Nguyen), and 
at least one metal having a melting temperature exceeding 1000 oC (tungsten or molybdenum, see e.g. page 3, lines 31-34 of Nguyen), which form refractory intermetallic compounds upon interaction with aluminum (see e.g. page 4, lines 14-17 of Nguyen); and 


Claim 25: Ngyuen discloses an electrolyzer electrode for electrolytically producing aluminum from an aluminum oxide dissolved in molten electrolyte (see e.g. abstract of Nguyen), the electrolyzer electrode consisting of: 
an electrode base (steel shell, see e.g. page 1, lines 12-15 of Nguyen), 
an intermediate layer applied to the electrode base (see e.g. page 3, lines 5-17 of Nguyen), and 
a surface coating applied to the intermediate layer (see e.g. page 3, lines 5-17 of Nguyen); 
wherein the electrode base consists of steel (see e.g. page 1, lines 12-15 of Nguyen); 
wherein the intermediate layer consists of 
a composite material refractory ceramics (see e.g. page 4, lines 8-13 of Nguyen),
carbon saturated into one or more surfaces of the electrode base by carburization (see e.g. page 7, lines 24-29 of Nguyen), and 
at least one metal having a melting temperature exceeding 1000 oC (tungsten or molybdenum, see e.g. page 3, lines 31-34 of Nguyen), which form 
wherein the surface coating is based on or made from refractory ceramics; and wherein the refractory ceramics in the composite material of the intermediate layer and the refractory ceramics in the surface coating are selected from the group consisting of borides and carbides of tungsten (see e.g. page 4, lines 8-13 of Nguyen)  titanium, zirconium, niobium, tantalum, and molybdenum (see e.g. page 4, lines 25-35 of Nguyen).

Nguyen does not explicitly teach that the base contains 5% to less than 90% by mass of the refractory ceramic. However, Nguyen teaches the base is 50-100% metal (see e.g. page 3 of 31-34 of Nguyen) and 0.1-20% carbon for forming the refractory ceramic (see e.g. page, lines 3-13 of Nguyen). This range overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of McMinn et al (US 3,321,392).

Claim 23: Ngyuen discloses a system (see e.g. Fig 1 of Nguyen) comprising the electrolyzer electrode of claim 1 (see e.g. rejection claim 1 above and #20 on Fig 1 of 

Nguyen does not explicitly the base is secured via a weld. McMinn teaches that welding is a suitable means of securing electrode bases to the current collector (see e.g. col 2, lies 60-66 of McMinn) in aluminum reduction cells (see e.g. abstract of McMinn). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Nguyen to use welding to secure the electrode base to the current collector because McMinn teaches this is a suitable of securing for aluminum reduction cells. KSR rational C states it is obvious to “use of known technique to improve similar devices (methods, or products) in the same way”. 

Allowable Subject Matter
Claims 2, 5, 12, and 15 contain allowable subject matter. 

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowable subject matter:
Claims 2 and 12: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 2 and 12 with special attention given to the limitation claiming “wherein the at least one metal having a melting temperature exceeding 1000 oC is selected from the group consisting of iron, nickel, manganese, titanium, tantalum, zirconium, chromium, niobium, cobalt, vanadium, and alloys thereof”. The closest prior 

Claims 5 and 15: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 2 and 12 with special attention given to the limitation claiming “the refractory ceramics in the composite material are uniformly distributed throughout the composite material volume in the form of particles of 1-1000 µm”. The closest prior art is Nguyen. However, Nguyen only teaches forming a relatively thin top composite material layer (see page 4, lines 8-24 of Nguyen). There is no teaching or motivation that would it obvious to have the carbide layer of Nguyen extend throughout the composite material with particles of 1-1000 µm. 

Response to Arguments
Applicant’s arguments filed on 06/30/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Camire have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795